Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 11, 12, 20, and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Graaf et al. (US 2012/0085512).
Graaf et al. shows a cooling system 1 or a motor vehicle, the system comprising:  an electrical energy storage device 2 for driving the vehicle; a chiller 10, through which a refrigerant circuit 4 and, separated fluidically therefrom, a main cooling circuit 3 can flow, in order to transfer heat between the circuits; one or more control elements (controlling the operations of [0065-0068]); at least one heat source [0053]; and one or more ambient air coolers 6, wherein in a first mode, the control elements form the main cooling circuit such that the main cooling circuit flows through the chiller, the energy storage device, and none of the ambient air coolers [0068]; in a second mode, the control elements from the main cooling circuit such that the main cooling circuit flows through the chiller, the energy storage device, and at least one of the ambient coolers [0067]; and in a third mode, the control elements form the main cooling circuit such that the main cooling circuit flows through the chiller, at least one of the ambient air coolers, and the heat source [0067], [0053], since Graff et al. recites heat sources in [0053].  Regarding claim 12, since fluid flows into chiller 10, exits chiller 10 into pump 13, and flows into a heat exchanger 5 and into circuit 3 prior to flowing into the air cooler 6, the chiller is downstream of the heat .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. in view of Hatakeyama et al.
Hatakeyama et al. teaches a vehicle cooking system comprising a refrigerant circuit having a check valve 21 to prevent backflow of the refrigerant.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cooling system of Graff et al. by providing a check valve downstream of the energy storage device to prevent backflow of the coolant in coolant circuit 3.
Allowable Subject Matter
6.	Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Schmitz et al., Chen et al., and Graaf et al. (US 20130025311) are pertinent to the Applicant’s invention.

Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763